DETAILED ACTION
This is a response to the Amendment to Application # 16/511,055 filed on June 7, 2022 in which claims 1, 5, 11, and 15 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 7, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 10, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, US Publication 2022/0050885 (hereinafter Kim) in view of Zamir et al., US Patent 8,239,367 (hereinafter Zamir).

Regarding claim 1, Kim discloses a method for processing search queries, comprising “receiving, at a meta-search server, a first search query from a client” (Kim ¶ 16) by receiving a search word from the user and then searching a plurality of other search engines, making it a meta-search engine. Additionally, Kim discloses “retrieving, from a plurality of service providing servers, search results matching the first search query” (Kim ¶ 16) by retrieving the results. Further, Kim discloses “storing, in a … database, for each of the URLs: a corresponding unique identifier distinct from unique identifiers of any remaining ones of the search results, both the search results and the corresponding unique identifiers stored in association with each other in the … database” (Kim ¶ 57) by storing the URL, which is unique from all other search results due to the other results having different URL values, making it a unique identifier. Moreover, Kim discloses “returning, by the meta-search server, the search results … to the client” (Kim ¶ 17) by providing the search results to the user terminal. Likewise, Kim discloses “after storing the bookmarks and the corresponding unique identifiers … receiving a second search query from the client indicating at least one selected search result of the search results” (Kim ¶ 17) by searching the saved bookmarks. Kim also discloses “generating, by the meta-search server, a redirection link identifying the service providing server from which the at least one selected search result was retrieved” (Kim ¶ 59) by generating a shortened address for the bookmark including a portion of the domain name (i.e., the service providing server). In addition, Kim discloses “reducing a length of the redirection link by including, in the redirection link, a unique identifier corresponding to the at least one selected search result as stored in the search result database, the unique identifier being included in the redirection link instead of the at least one selected search result or the first query, the unique identifier being shorter in length than the at least one selected search result or the first query” (Kim ¶¶ 20, 59) by generating a shortened address (i.e., being shorter in length) that is used instead of the URL (i.e., a redirection link) and indicating that the shortened address may include the user ID1. Finally, Kim discloses “redirecting, by the meta-search server using the redirection link, the client to the service providing server identified in the redirection link to retrieve, from the search result database, the at least one stored search result using the unique identifier included in the redirection link for processing the second search query” (Kim ¶ 64) by setting the bookmarked page to the current page using the shortened URL.
Although Kim discloses a meta-search server that performs both searches and bookmarking, it does not appear to explicitly disclose that the bookmarks are created from the search results and, therefore, does not appear to explicitly disclose the claimed limitations “storing, in a search result database, for each of the search results: (i) the search results and a corresponding unique identifier distinct from unique identifiers of any remaining ones of the search results, both the search results and the corresponding unique identifiers stored in association with each other in the search result database;” “returning, by the meta-search server, the search results and the corresponding unique identifiers to the client;” or “after storing the search results and the corresponding unique identifiers, and after returning the search results to the client, receiving a second search query from the client indicating at least one selected search result of the search results.”
However, Zamir discloses a method for processing search queries, comprising “receiving, at a search server, a first search query from a client” (Zamir col. 3, ll. 47-49) where the user provides a search query. Additionally, Zamir discloses “retrieving, from a … servers, search results matching the first search query” (Zamir col. 3, ll. 49-53) by providing the search results to the user. Further, Zamir discloses “storing, in a search result database, the search results, … the search … in the search result database” (Zamir col. 3, ll. 57-59) by automatically storing some of the search results in the user’s bookmark database. Because that database stores search results, that database is a “search result database.” Finally, Zamir discloses “returning, by the meta-search server, the search results and the corresponding unique identifiers to the client” (Zamir col. 3, ll. 49-56) by providing the search results to the user and including within the search results, the URL (i.e., the unique identifier).
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Zamir was combined with Kim, the search results of Kim would be automatically bookmarked according to Zamir and that they would continue to be bookmarked with the unique identifier and other assorted information of Kim. Therefore, the combination of Kim and Zamir at least teaches and/or suggests the claimed limitation “storing, in a search result database, for each of the search results: (i) the search results and a corresponding unique identifier distinct from unique identifiers of any remaining ones of the search results, both the search results and the corresponding unique identifiers stored in association with each other in the search result database,” rendering it obvious. 
Further, a person of ordinary skill in the art prior to the effective filing date of the present invention would also have recognized that when Zamir was combined with Kim, the searching of the bookmarks of Kim would search the automatically created bookmarks of Zamir, meaning that the bookmark searches of Kim would occur after the return of the search results and the automatic creation of those bookmarks based on those search results of Zamir. Therefore, the combination of Kim and Zamir also at least teaches and/or suggests the claimed limitation “after storing the search results and the corresponding unique identifiers, and after returning the search results to the client, receiving a second search query from the client indicating at least one selected search result of the search results,” rendering it obvious.
Kim and Zamir are analogous art because they are from the “same field of endeavor,” namely that of searching and bookmark systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Zamir before him or her to modify the searches of Kim to include the automatic bookmarking features of Zamir.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Kim teaches the “base device” for searching the internet and saving bookmarks. Further, Zamir teaches the “known technique” for automatically bookmarking search results that is applicable to the base device of Kim. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 11, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Kim and Zamir comprises computer hardware (Kim ¶ 48) and software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Kim and Zamir comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3 and 13, the combination of Kim and Zamir discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Kim and Zamir discloses “at the meta-search server, assigning the retrieved search results each with a unique identifier, wherein the storing in the search result database is performed by the meta-search server” (Kim ¶ 20) where the unique ID is assigned by the system, which is a meta-search server.

Regarding claims 4 and 14, the combination of Kim and Zamir discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Kim and Zamir discloses “wherein the unique identifier comprises a first portion indicating the service providing server from which the respective search result was retrieved and a second portion identifying the respective search result in the search result database” (Kim ¶ 59) where the link is also a unique identifier and it comprises portions of the domain name (i.e., the service provider) and keywords that identify the particular document.

Regarding claims 8 and 18, the combination of Kim and Zamir discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Kim and Zamir discloses “wherein one or more of the meta-search server, the service providing server and the search result database operate according to a given standard” (Kim ¶ 59) where the system operates according to the Hypertext Transfer Protocol standard.

Regarding claim 10, the combination of Kim and Zamir discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kim and Zamir discloses “wherein a format of at least one of the search results is based on at least one of Extensible Markup Language (XML) and a given data transmission standard format” (Kim ¶ 59) where the Hypertext Transfer Protocol is a data transmission standard format. 

Claims 2, 5, 9, 12, 15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Zamir, as applied to claims 1 and 11 above, and further in view of Almeras et al., US Publication 2015/0188979 (hereinafter Almeras), as cited on the Notice of References Cited dated April 5, 2021.

Regarding claim 2, the combination of Kim and Zamir discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kim and Zamir discloses “wherein storing the search results in the search result database is performed by each of the plurality of service providing servers, or by the meta-search server” (Kim ¶ 16) where the storing is performed by the meta-search server.
The combination of Kim and Zamir does not appear to explicitly disclose “comprising, at each of the plurality of service providing servers, assigning the search results each with a unique identifier and transmitting the search results associated with the corresponding unique identifiers to the meta-search server.”
However, Almeras discloses “at each of the plurality of service providing servers, assigning the search results each with a unique identifier and transmitting the search results associated with the corresponding unique identifiers to the meta-search server.” (Almeras ¶ 24).
Kim, Zamir, and Almeras are analogous art because they are from the “same field of endeavor,” namely that of document linking. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Zamir, and Almeras before him or her to modify the search results of Kim and Zamir to include the assignment of the identifier at the search server of Almeras.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kim and Zamir teaches the “base device” for searching the internet and creating bookmarks. Further, Almeras teaches the “known technique” assigning a unique identifier associated with search results that is applicable to the base device of Kim and Zamir. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 5 and 15, the combination of Kim and Zamir discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Kim and Zamir does not appear to explicitly disclose “wherein the second search query from the client includes the unique identifier corresponding to the at least one selected search result.”
However, Almeras discloses “wherein the second search query from the client includes the unique identifier corresponding to the at least one selected search result” (Almeras ¶ 24) by disclosing that the search results include the fields for which a user selects value and also generate unique name/value pairs.
Kim, Zamir, and Almeras are analogous art because they are from the “same field of endeavor,” namely that of document linking. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Zamir, and Almeras before him or her to modify the search results of Kim and Zamir to include the returning of the unique identifier of Almeras.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kim and Zamir teaches the “base device” for searching the internet and creating bookmarks. Further, Almeras teaches the “known technique” returning a unique identifier associated with search results that is applicable to the base device of Kim and Zamir. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 9 and 19, the combination of Kim and Zamir discloses the limitations contained in parent claims 8 and 18 for the reasons discussed above. In addition, the combination of Kim and Zamir does not appear to explicitly disclose “wherein the first search query is a request for providing offers of a shopping provider and the second search query is a request for placing an offer in a shopping cart or a request for purchasing an offer.”
However, Almeras discloses “wherein the first search query is a request for providing offers of a shopping provider and the second search query is a request for placing an offer in a shopping cart or a request for purchasing an offer” (Almeras ¶ 24) where the first search query was a request for travel providers (i.e., offers of a shopping provider) and the second request is for purchasing a travel offer.
Kim, Zamir, and Almeras are analogous art because they are from the “same field of endeavor,” namely that of document linking. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Zamir, and Almeras before him or her to modify the search results of Kim and Zamir to include the particular search content of Almeras.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kim and Zamir teaches the “base device” for searching the internet and creating bookmarks. Further, Almeras teaches the “known technique” returning particular content as the search results that is applicable to the base device of Kim and Zamir. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 12, the combination of Kim and Zamir discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Kim and Zamir discloses “wherein the instructions further cause the meta-search server to storing the search results in the search result database” (Kim ¶ 16) where the storing is performed by the met-search server.
The combination of Kim and Zamir does not appear to explicitly disclose “wherein the search results associated with the corresponding unique identifiers are received from the plurality of service providing servers.”
However, Almeras discloses “wherein the search results associated with the corresponding unique identifiers are received from the plurality of service providing servers.” (Almeras ¶ 24).
Kim, Zamir, and Almeras are analogous art because they are from the “same field of endeavor,” namely that of document linking. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Zamir, and Almeras before him or her to modify the search results of Kim and Zamir to include the returning of the unique identifier of Almeras by
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kim and Zamir teaches the “base device” for searching the internet and creating bookmarks. Further, Almeras teaches the “known technique” returning a unique identifier associated with search results that is applicable to the base device of Kim and Zamir. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Almeras in view of Comstock, as applied to claims 1 and 11 above, and further in view of Popowitz et al., US Publication 2020/0106850 (hereinafter Popowitz), as cited on the Notice of References Cited dated April 5, 2021.

Regarding claims 6 and 16, the combination of Kim and Zamir discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. Although, the combination of Kim and Zamir discloses “wherein the redirection link … comprising the unique identifier of the at least one selected search result, the respective service providing servers to retrieve the at least one stored search result corresponding to the at least one selected search result from the search result database,” (Kim ¶¶ 20, 59) by generating a shortened address (i.e., being shorter in length) that is used instead of the URL (i.e., a redirection link) and indicating that the shortened address may include the user ID, it does not appear to explicitly disclose that the link is a “deep link” and, therefore, does not appear to explicitly disclose “wherein the redirection link is a deep link comprising the unique identifier of the at least one selected search result, the respective service providing servers to retrieve the at least one stored search result corresponding to the at least one selected search result from the search result database.”
However, Popowitz discloses that it is well-known in the art to use deep links for redirection purposes. (Popowitz ¶ 43). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Popowitz was combined with Kim and Zamir, the redirection link of Kim and Zamir would be a deep link, according to Popowitz. Therefore, the combination of Kim, Zamir, and Popowitz at least teaches and/or suggests the claimed limitation “wherein the redirection link is a deep link comprising the unique identifier of the at least one selected search result, the respective service providing servers to retrieve the at least one stored search result corresponding to the at least one selected search result from the search result database,” rendering it obvious.
Kim, Zamir, and Popowitz are analogous art because they are from the “same field of endeavor,” namely that of linking documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Zamir, and Popowitz before him or her to modify the redirection system of Kim and Zamir to include the deep link of Popowitz.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kim and Zamir teaches the “base device” for redirecting webpages. Further, Popowitz teaches the “known technique” of encrypting a deep link that is applicable to the base device of Kim and Zamir. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 7 and 17, the combination of Kim, Zamir, and Popowitz discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, the combination of Kim, Zamir, and Popowitz discloses “wherein the redirecting further includes encrypting the unique identifier using an encryption scheme, and the deep link includes the encrypted unique identifier” (Popowitz ¶ 49) where the use of an encrypted protocol encrypts every portion, which would include the unique identifier.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1 and 11 under 35 U.S.C § 103, Applicant argues the combination of Kim and Zamir fails to teach the newly amended limitations because “Kim contemplates the use of user identifiers, but not search result identifiers.” (Remarks 8). Applicant continues that Zamir was not cited for the teaching of search result identifiers. (Remarks 9). The examiner disagrees.

As discussed in the rejection above, Kim discloses that the URL of each search result is saved. (Kim ¶ 57). A person of ordinary skill in the art would understand that a URL is unique to the data it points to. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claim 5 under 35 U.S.C. § 103, Applicant argues that this claim is allowable because Almeras does not disclose the storage of a unique identifier for search results. (Remarks 9). Because Kim discloses this limitation, Applicant’s argument is unpersuasive. 

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because the claimed “a unique identifier” in this limitation, at lines 17-18, is specified to “correspond[] to the at least one selected search result,” it is a different unique identifier to the claimed “a … unique identifier” of line 6 because that unique identifier corresponds to each search result and not each “selected” search result.